Title: From George Washington to Janet Dalgleish, 15 August 1783
From: Washington, George
To: Dalgleish, Janet


                        
                            Madam,
                            State of New York Augt 15th 1783.
                        
                        I have lately been favord with a Letter from you dated 28th of Feby in the present year; and as it is
                            impossible for me, by any personal enquiries or application, to assist you in the recovery of your
                            Brother’s Debts, I have transmitted your Letter and Acct to an acquaintance of mine in Norfolk in
                            Virginia, Thos Newton Esqr.—a Gen’man of character; & one who must have been intimately acquainted with your
                            friends & their circumstances—This honor I had not—as the place of my Residence (when at home) is distant more
                            than two hundred miles from Norfolk, and nearly as many from Gloucester.
                        I wish Madam it was in my power to do more to oblige you than this Letter indicates—The distance I am at from
                            Virginia & the important charge committed to my care (which engrosses my whole time & attention) will not admit
                            it. You will please to accept my thanks for the favorable Sentiments you have expressed for me. I am Yr Most Obedt Serv.
                        
                            Go: Washington
                        
                    